DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 3/8/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al. (2019/0070808 hereinafter Daily) in view of Boghun et al. (2011/0222583 hereinafter Boghun).

Regarding claim 1, Daily teaches a pad-equipped thermocouple comprising: 
a sheathed thermocouple in which at least a pair of thermocouple elements (18, 24 Fig 2; para 24) and an insulating powder for holding the thermocouple elements are accommodated in a sheath (insulating material 16 Fig 2, e.g. magnesium oxide: para 33), and 
a pad welded to a temperature measurement target object and configured to hold the sheathed thermocouple at a surface of the temperature measurement target object (para 25; mounting or docking device 28, 46 Fig 3), wherein a temperature measuring junction formed by the pair of thermocouple elements is provided so as to be exposed at a sheath side face of a leading end portion of the sheathed thermocouple (para 49, Fig 15), 
the pad includes an accommodation portion configured to accommodate the leading end portion of the sheathed thermocouple such that the leading end portion can be inserted into and pulled out from the accommodation portion along the surface of the temperature measurement target object (para 28, the mounting or docking device is installed on the pipe by welding, however, the thermocouple device can be 
the accommodation portion accommodates the leading end portion of the sheathed thermocouple in a state where the temperature measuring junction and the surface of the temperature measurement target object are in contact with each other (recess 36 Fig 1; para 26), wherein 
the sheathed thermocouple includes: a first bar-shaped portion having, at one end thereof, the leading end portion (middle section 16 Fig 1); 
and a second bar-shaped portion connected to an other end of the first bar-shaped portion and extending in a direction that crosses an extending direction of the first bar-shaped portion in a state where the second bar-shaped portion is in contact with the temperature measurement target object (sheath tube is bent U-shaped Fig 6 and on Fig 12, the sheath is bent round to the shape of tube), and 
the pad-equipped thermocouple further comprises 3SUNCREST-0015a fixing plate configured to fix the second bar-shaped portion to the surface of the temperature measurement target object (clips 44 Fig 1), thereby preventing the first bar-shaped portion from rotating about an axis extending along a longitudinal direction (clips 44 hold the sheath/thermocouple on the tube, thereby stops any movements/relocation of the sheath).  

However, Daily does not teach an opening in a leading end of the sheath is sealed by a sealing member, the sealing member being welded to the leading end of the sheath.  Daily teaches an enclosed end at the measuring junction end (20 Fig 2).

Boghun teaches an opening in a leading end of the sheath is sealed by a sealing member, the sealing member being welded to the leading end of the sheath (24 Fig 6; para 0002).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a cap as taught by Boghun for ease of insertion into the surface.

With respect to claim 2, Daily teaches the sheath side face of the leading end portion of the sheathed thermocouple has formed therein a hole portion for allowing the temperature measuring junction to be exposed therethrough (para 49, 24 Fig 15), the temperature measuring junction is formed as a weld portion obtained by welding leading ends of the pair of thermocouple elements to each other (abstract), and the hole portion is sealed by the weld portion (para 24).   Daily teaches hole portion on is formed at a predetermined interval from an end face of the leading end, of the sheath (measuring junction is formed at a distance from the tip, 24 Fig 6).
However, Daily does not teach has the sealing member welded thereto.  
Boghun teaches an opening in a leading end of the sheath is sealed by a sealing member, the sealing member being welded to the leading end of the sheath (24 Fig 6; para 0002).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a cap as taught by Boghun for ease of insertion into the surface.

Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al. (2019/0070808 hereinafter Daily) in view of Boghun et al. (2011/0222583 hereinafter Boghun) and Drouet (5,993,061).
Regarding claim 4, Daily teaches a pad-equipped thermocouple comprising: 
a sheathed thermocouple in which at least a pair of thermocouple elements (18, 24 Fig 2; para 24) and an insulating powder for holding the thermocouple elements are accommodated in a sheath (insulating material 16 Fig 2, e.g. magnesium oxide: para 33), and  
a pad welded to a temperature measurement target object and configured to hold the sheathed thermocouple at a surface of the temperature measurement target object (para 25; mounting or docking device 28, 46 Fig 3), wherein 

the pad includes an accommodation portion configured to accommodate the leading end portion of the sheathed thermocouple such that the leading end portion can be inserted into and 4SUNCREST-0015pulled out from the accommodation portion along the surface of the temperature measurement target object (para 28, the mounting or docking device is installed on the pipe by welding, however, the thermocouple device can be installed on the docking station without welding, para 28, therefore the thermocouple can be inserted into or pulled out), 
the accommodation portion accommodates the leading end portion of the sheathed thermocouple in a state where the temperature measuring junction and the surface of the temperature measurement target object are in contact with each other (recess 36 Fig 1; para 26), 
the leading end portion has an outer peripheral shape which is a deformed shape which is not a circular shape, and 
the accommodation portion has an inner peripheral shape which is a shape that corresponds to the outer peripheral shape of the leading end portion (the accommodation portion has a rectangular shape 112 Fig 17), thereby preventing the leading end portion from rotating about an axis extending along a longitudinal direction (thermocouple maintained in position: para 52).  

However, Daily does not teach an opening in a leading end of the sheath is sealed by a sealing member, the sealing member being welded to the leading end of the sheath; the leading end portion has an outer peripheral shape which is a deformed shape which is not a circular shape, and 
the accommodation portion has an inner peripheral shape which is a shape that corresponds to the outer peripheral shape of the leading end portion, thereby preventing the leading end portion from rotating about an axis extending along a longitudinal direction.  

the accommodation portion has an inner peripheral shape which is a shape that corresponds to the outer peripheral shape of the leading end portion, thereby preventing the leading end portion from rotating about an axis extending along a longitudinal direction.  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a cap as taught by Boghun for ease of insertion into the surface.
However, the combination (Daily modified by Boghun) does not teach the accommodation portion has an inner peripheral shape which is a shape that corresponds to the outer peripheral shape of the leading end portion, thereby preventing the leading end portion from rotating about an axis extending along a longitudinal direction.  
	Drouet teaches the accommodation portion has an inner peripheral shape which is a shape that corresponds to the outer peripheral shape of the leading end portion (rectangular end of thermocouple is inserted on a rectangular support bridge: abstract, Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include rectangular shape structure as taught by Drouet for ease of insertion and fit.  Regarding rotation, any rectangular shaped object inserted into rectangular shaped housing would restrict rotation due to different sizes of rectangular sides.

With respect to claim 5, Daily teaches the inner peripheral shape of the accommodation portion and the outer peripheral shape of the leading end portion of the sheathed thermocouple are made to be the same with each other so as not to cause a gap between an inner peripheral face of the 

However, the combination (Daily modified by Boghun) does not teach the inner peripheral shape of the accommodation portion and the outer peripheral shape of the leading end portion of the sheathed thermocouple are each formed in any of a closed curve shape other than a circular shape, a semicircular shape, and a polygonal shape, and the accommodation portion prevents the leading end portion of the sheathed thermocouple from rotating about the axis extending along the longitudinal direction.  

Drouet teaches the inner peripheral shape of the accommodation portion and the outer peripheral shape of the leading end portion of the sheathed thermocouple are each formed in any of a closed curve shape other than a circular shape, a semicircular shape, and a polygonal shape,  (rectangular end of thermocouple is inserted on a rectangular support bridge: abstract, Fig 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include rectangular shape structure as taught by Drouet for ease of insertion and fit.  Regarding rotation, any rectangular shaped object inserted into rectangular shaped housing would restrict rotation due to different sizes of rectangular sides.

Regarding claims 7 and 8, Daily teaches the sheath side face of the leading end portion of the sheathed thermocouple has formed therein a hole portion for allowing the temperature measuring junction to be exposed therethrough (para 49, 24 Fig 15), the temperature measuring junction is formed as a weld portion obtained by welding leading ends of the pair of thermocouple elements to each other (abstract), and the hole portion is sealed by the weld portion (para 24).   Daily teaches hole portion on is formed at a predetermined interval from an end face of the leading end, of the sheath (measuring junction is formed at a distance from the tip, 24 Fig 6).  
However, Daily does not teach has the sealing member welded thereto.  
Boghun teaches an opening in a leading end of the sheath is sealed by a sealing member, the sealing member being welded to the leading end of the sheath (24 Fig 6; para 0002).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a cap as taught by Boghun for ease of insertion into the surface. Regarding, welding the hole portion, Daily teaches welding different objects and closing holes welding is obvious for PHOSITA to try for stopping leakage.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
	Finney (4,043,200) teaches a surface thermocouple which is installed over outer surface of a tube with various bends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nasir U. Ahmed/Examiner, Art Unit 2855